EX‑35.1 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES ANNUAL STATEMENT OF COMPLIANCE of PNC BANK, NATIONAL ASSOCIATION d/b/a MIDLAND LOAN SERVICES Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, the undersigned, Steven W. Smith, as Executive Vice President of Midland Loan Services, a division of PNC Bank, National Association, hereby certifies, subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in his capacity as an officer and not in his individual capacity, as follows: 1. A review of the Servicer’s activities during the calendar year 2016 (the “Reporting Period”) and of its performance under the Agreement has been made under the undersigned officer’s supervision; and 2. To the best of the undersigned officer’s knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: March 1, 2017 PNC Bank, National Association d/b/a Midland Loan Services /s/Steven W. Smith Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland Schedule I CCRE Commercial Mortgage Securities LP Recipient Role Deal Name Series Number Midland Role Depositor CCRE Commercial Mortgage Securities, L.P. Series 2011‐C1 Master Servicer Depositor CCRE Commercial Mortgage Securities, L.P. Series 2015‐HULA Servicer and Special Servicer Depositor CCRE Commercial Mortgage Securities, L.P. Series 2016‐C4 Special Servicer of the AG Life Time Fitness Portfolio and Hyatt Regency St. Louis at The Arch loans under the COMM 2016‐CCRE28 PSA. Master Servicer of the NMS Los Angeles Multifamily Portfolio loan under the COMM 2015‐CCRE27 PSA Depositor CCRE Commercial Mortgage Securities, L.P. Series 2016‐C6 Master Servicer of the 132 West 27th Street loan under the MSC 2016‐UBS11 PSA. Master Servicer of the Mills Fleet Farm loan under the CGCMT 2016‐C3 PSA Special Servicer of the Fresno Fashion Fair loan under the JPMDB 2016‐C4 PSA Depositor CCRE Commercial Mortgage Securities, L.P. Series 2016‐C7 Master and Special Servicer Master Servicer of the 681 Fifth Avenue loan under the MSC 2016‐UBS12 PSA. Special Servicer of the Fresno Fashion Fair loan under the JPMDB 2016‐C4 PSA
